5/21/2020 4:21:43 PM

                   IN THE SUPREME COURT OF IOWA
                                No. 19–1402

                             Filed May 22, 2020


JANE DOE,

      Plaintiff,

vs.

STATE OF IOWA,

      Defendant.


      Certiorari to the Iowa District Court for Polk County, William A.

Price, District Associate Judge.



      The petitioner seeks review of a district court order denying her

application for expungement of the record of a dismissed criminal case.

WRIT SUSTAINED AND CASE REMANDED.



      Andrew Duffelmeyer (until withdrawal) and Robert J. Poggenklass

(until withdrawal), and Alexander Vincent Kornya of Iowa Legal Aid,
Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Louis S. Sloven, Assistant

Attorney General, and John P. Sarcone, County Attorney, for appellee.
                                       2

McDONALD, Justice.

      In 2011, Jane Doe was charged with one count of unauthorized use

of a credit card. The charge was dismissed. In 2019, having satisfied all

of her financial obligations in the dismissed case, Doe filed an application

to expunge the criminal record pursuant to Iowa Code section 901C.2

(2019). The district court denied Doe’s application on the ground Doe had

had court-ordered financial obligations remaining in other cases and thus

had not met the requisite condition set forth in section 901C.2(1)(a)(2).

The question presented in this appeal is whether the district court erred

in denying Doe’s application for expungement on the ground Doe had

court-ordered financial obligations in other cases. This is a question of

statutory interpretation, and our review is for the correction of errors at

law. See State v. Doe, 903 N.W.2d 347, 350 (Iowa 2017).

      Before addressing the merits, we first address a jurisdictional issue.

The State contends this court lacks jurisdiction over the case because an

order denying an application for expungement is not appealable as a

matter of right. See Iowa Code § 814.6(1). Doe responds that the district

court acted illegally in denying her application and that this court may

choose to treat her notice of appeal as a petition for writ of certiorari. See

Iowa R. App. P. 6.107(1)(a) (“Any party claiming . . . an associate district

court judge . . . acted illegally may commence an original certiorari action

in the supreme court by filing a petition for writ of certiorari as provided

in these rules.”); State v. Propps, 897 N.W.2d 91, 97 (Iowa 2017)

(“Additionally, if a case is initiated by a notice of appeal, but another form

of review is proper, we may choose to proceed as though the proper form

of review was requested by the defendant rather than dismiss the action.”).

We agree with Doe’s response, and we choose to treat Doe’s notice of

appeal as a petition for writ of certiorari.
                                      3

      Turning to the merits of the case, in questions of statutory

interpretation, “[w]e do not inquire what the legislature meant; we ask only

what the statute means.”      Oliver Wendell Holmes, The Theory of Legal

Interpretation, 12 Harv. L. Rev. 417, 419 (1899). This is necessarily a

textual inquiry as only the text of a piece of legislation is enacted into law.

Any interpretive inquiry thus begins with the language of the statute at

issue. See Doe, 903 N.W.2d at 350. Using traditional interpretive tools,

we seek to determine the ordinary and fair meaning of the statutory

language at issue. See State v. Davis, 922 N.W.2d 326, 330 (Iowa 2019)

(“We give words their ordinary meaning absent legislative definition.”); In

re Marshall, 805 N.W.2d 145, 158 (Iowa 2011) (“We should give the

language of the statute its fair meaning, but should not extend its reach

beyond its express terms.”); Antonin Scalia & Bryan A. Garner, Reading

Law: The Interpretation of Legal Texts 33 (2012) [hereinafter Scalia &

Garner, Reading Law] (defining “fair reading method” as “determining the

application of a governing text to given facts on the basis of how a

reasonable reader, fully competent in the language, would have

understood the text at the time it was issued”).         In determining the

ordinary and fair meaning of the statutory language at issue, we take into

consideration the language’s relationship to other provisions of the same

statute and other provisions of related statutes. See Iowa Code § 4.1(38)

(“Words and phrases shall be construed according to the context and the

approved usage of the language . . . .”); Doe, 903 N.W.2d at 351 (stating

we consider the “relevant language, read in the context of the entire

statute”). If the “text of a statute is plain and its meaning clear, we will

not search for a meaning beyond the express terms of the statute or resort

to rules of construction.” In re Estate of Voss, 553 N.W.2d 878, 880 (Iowa

1996); see State v. Richardson, 890 N.W.2d 609, 616 (Iowa 2017) (“If the
                                         4

language is unambiguous, our inquiry stops there.”). If the language of

the statute is ambiguous or vague, we “may resort to other tools of

statutory interpretation.” Doe, 903 N.W.2d at 351.

      We begin our inquiry in this case with the language of the statute as

a whole. See State v. Pettijohn, 899 N.W.2d 1, 16 (Iowa 2017) (“Interpreting

a statute requires us to assess it in its entirety to ensure our interpretation

is harmonious with the statute as a whole rather than assessing isolated

words or phrases.”); In re Estate of Melby, 841 N.W.2d 867, 879 (Iowa

2014) (“When construing statutes, we assess not just isolated words and

phrases, but statutes in their entirety . . . .”); Scalia & Garner, Reading

Law at 167 (“Perhaps no interpretive fault is more common than the failure

to follow the whole-text canon, which calls on the judicial interpreter to

consider the entire text, in view of its structure and of the physical and

logical relation of its many parts.”).

      The statute requires the district court to expunge the record of a

criminal case upon the defendant establishing five conditions have been

satisfied. The statute provides,

              1. a. Except as provided in paragraph “b”, upon
      application of a defendant . . . in a criminal case . . . the court
      shall enter an order expunging the record of such criminal
      case if the court finds that the defendant has established that
      all of the following have occurred, as applicable:

            (1) The criminal case contains one or more criminal
      charges in which an acquittal was entered for all criminal
      charges, or in which all criminal charges were otherwise
      dismissed.

            (2) All court costs, fees, and other financial obligations
      ordered by the court or assessed by the clerk of the district
      court have been paid.

            (3) A minimum of one hundred eighty days have passed
      since entry of the judgment of acquittal or of the order
      dismissing the case relating to all criminal charges, unless the
      court finds good cause to waive this requirement for reasons
                                       5
      including but not limited to the fact that the defendant was
      the victim of identity theft or mistaken identity.

            (4) The case was not dismissed due to the defendant
      being found not guilty by reason of insanity.

              (5) The defendant was not found incompetent to stand
      trial in the case.

            b. The court shall not enter an order expunging the
      record of a criminal case under paragraph “a” unless all the
      parties in the case have had time to object on the grounds that
      one or more of the relevant conditions in paragraph “a” have
      not been established.

Iowa Code § 901C.2.

      When the statute is considered as a whole, it is apparent the statute

is concerned with only the singular case for which expungement is sought.

The application for expungement must be filed in “a criminal case”—

singular. Id. § 901C.2(1)(a). The conditions prerequisite to expungement

repeatedly refer to “the criminal case” or “the case.” Id. § 901C.2(1)(a)(1),

(3), (4), (5), .2(1)(b).   The statute’s use of the definite article “the”

particularizes “the criminal case” and “the case.” See Nielsen v. Preap, 586

U.S. ___, ___, 139 S. Ct. 954, 965 (2019) (stating “grammar and usage

establish that ‘the’ is ‘a function word . . . indicat[ing] that a following noun

or noun equivalent is definite or has been previously specified by context.’ ”

(alteration in original) (quoting Merriam-Webster’s Collegiate Dictionary

1294 (11th ed. 2005))); Am. Bus. Ass’n v. Slater, 231 F.3d 1, 4–5 (D.C. Cir.

2000) (“[I]t is a rule of law well established that the definite article ‘the’

particularizes the subject which it precedes. It is a word of limitation as

opposed to the indefinite or generalizing force of ‘a’ or ‘an.’ ” (quoting

Brooks v. Zabka, 450 P.2d 653, 655 (Colo. 1969) (en banc))); State v.

Hohenwald, 815 N.W.2d 823, 830 (Minn. 2012) (“The definite article ‘the’

is a word of limitation that indicates a reference to a specific object.”). “The

criminal case” and “the case” thus must refer to a particular antecedent.
                                      6

Here, the antecedent is the singular “criminal case” in which the

application for expungement was filed and for which expungement was

sought. See Iowa Code § 901C.2(1)(a).

      The text of the subsection at issue also relates only to the record of

the singular criminal case in which the application for expungement was

filed and for which expungement was sought.           The text provides the

defendant must establish as a prerequisite to expungement that “[a]ll court

costs, fees, and other financial obligations ordered by the court or assessed

by the clerk of the district court have been paid.” Id. § 901C.2(1)(a)(2).

The State argues this provision is not limited to the singular case sought

to be expunged because the provision does not specifically reference “the

case” or the “criminal case.” However, the State ignores other limiting

language in the provision. Section 901C.2(1)(a)(2) uses the definite article

“the” in limiting the financial obligations at issue to those “ordered by the

court or assessed by the clerk of the district court.” Id. Use of the definite

article “the” means “the court” and “the clerk” have antecedents and must

refer to a specific court or a specific clerk. See Am. Bus. Ass’n, 231 F.3d

at 4–5; Hohenwald, 815 N.W.2d at 830. Here, those antecedents are the

court that ordered the financial obligations or the clerk that assessed the

obligations at a particular point in time in the past in “such criminal case.”

Iowa Code § 901C.2(1)(a)(2). “[S]uch criminal case” refers to the singular

criminal case in which the application for expungement was filed.

      An additional textual consideration shows the provision at issue

refers only to the criminal case in which the application for expungement

was filed.   Iowa Code section 901C.3 provides a mechanism for the

expungement of misdemeanor convictions.           As a prerequisite to the

expungement of a misdemeanor conviction, the Code provides the

defendant must prove she “has paid all court costs, fees, fines, restitution,
                                      7

and any other financial obligations ordered by the court or assessed by the

clerk of the district court.” Id. § 901C.3(1)(d).     The misdemeanor

expungement provision specifically identifies “fines” and “restitution” as

amounts that must be satisfied as a prerequisite to the expungement of a

misdemeanor conviction. Fines and restitution are financial obligations

incurred only upon conviction. The absence of this language from the

expungement provision in section 901C.2(1)(a)(2) strongly shows section

901C.2 addresses only the financial obligations due in the case in which

the application for expungement was filed.

      In addition to these textual considerations, we must also recognize

the statute has the patina of prior judicial interpretation. In Doe, the

defendant was charged with several aggravated misdemeanors in one trial

information and a simple misdemeanor in a separate complaint with all

charges arising out of the same operative facts. See Doe, 903 N.W.2d at

349. Pursuant to a plea agreement, the defendant in that case pleaded

guilty to a lesser included offense of one count in the trial information, and

the district court dismissed the remainder of the charges, including the

separate simple misdemeanor.         See id.     Doe subsequently sought

expungement of the record of the simple misdemeanor charge. See id.

“The fighting issue . . . [was] the meaning of ‘case’ as used in Iowa Code

section 901C.2. Is a case a particular numbered legal proceeding . . . or

all the charges arising out of a single transaction or set of circumstances

. . . ?” Id. at 351. We concluded “case,” within the meaning of section

901C.2, referred to the particular case file with a separate case number

for which expungement was sought. See id. at 355. Doe’s conclusion that

“case” referred to a separate criminal file with a separate case number is

consistent with our textual analysis that section 901C.2(1)(a)(2) refers to
                                      8

the financial obligations only in the singular case in which the application

for expungement was filed and for which expungement was sought.

      The State resists the conclusion that section 901C.2(1)(a)(2) requires

Doe to establish only that she has satisfied the financial obligations arising

out of the singular case for which expungement was sought. In the State’s

view, the statute’s use of “the court” and “the clerk” refer to the court or

the clerk in the particular county in which the case was filed and thus the

“plain meaning is that financial obligations arising from other cases in the

same county would bar the expungement of any case files” in the county.

In the State’s view, this includes financial obligations in both criminal and

civil cases. In the State’s view, this interpretation advances the legislative

purpose of incenting defendants to pay court debt owed to the county in

which expungement was sought.

      We find the State’s interpretation of the statute unconvincing. First,

the State ignores the structure of the statute as whole. “[W]e read statutes

as a whole rather than looking at words and phrases in isolation.” Iowa

Ins. Inst. v. Core Grp. of Iowa Ass’n for Justice, 867 N.W.2d 58, 72 (Iowa

2015). When an entire statute relates only to a single specific subject, it

seems reasonable to conclude that all provisions in the statute relate to

the same subject as a matter of structure and purpose. See Den Hartog v.

City of Waterloo, 847 N.W.2d 459, 462 (Iowa 2014) (“We have often

explained we construe statutory phrases not by assessing solely words and

phrases in isolation, but instead by incorporating considerations of the

structure and purpose of the statute in its entirety.”). For example, in

Iowa Insurance Institute we concluded a statute that “waive[d] any privilege

for the release of . . . information” did not constitute a waiver of work

product. Iowa Ins. Inst., 867 N.W.2d at 75. We concluded, instead, the

statute related only to a waiver of protection for medical information
                                     9

because when the statute was considered as a whole “all the other

subsections relate[d] to health care services.” Id. at 72. Similarly, here,

the fact that the statute as a whole relates only to the particular case in

which the application for expungement was filed counsels in favor of

reading section 901C.2(1)(a)(2) as also being limited to the particular case

in which the application for expungement was filed.

      Second, we disagree with the State’s purposive interpretation of the

statute.   It is certainly true one of the critical aspects of statutory

interpretation is to determine the purpose of a statute. The purpose of a

statute, however, is primarily determined from the language of the statute

itself. See, e.g., Bd. of Governors of Fed. Reserve Sys. v. Dimension Fin.

Corp., 474 U.S. 361, 373, 106 S. Ct. 681, 688 (1986) (“The ‘plain purpose’

of legislation, however, is determined in the first instance with reference

to the plain language of the statute itself.”). Here, the language of the

statute does not support the conclusion that the purpose of the statute is

to incent the payment of court-ordered financial obligations to the

particular county where the application for expungement was filed.

Nowhere does the statute indicate the relevant consideration for

expungement is the defendant’s total court-ordered financial obligations

to the particular county in which the application was filed. The statute

does not even use the word “county.”

      In our view, the State’s interpretation is actually contrary to the

purpose of the statute. “[A] driving concern behind chapter 901C was that

a member of the general public—such as an employer doing an informal

background check—could access our computerized docket and potentially

draw inappropriate inferences from the mere presence of a criminal file

relating to an individual, even though the criminal charges were dismissed

or the individual was acquitted.” Doe, 903 N.W.2d at 354. To avoid these
                                     10

inappropriate inferences and other “stigma,” the statute was enacted to

facilitate the expungement of the record in criminal cases in which the

defendant was acquitted or the case was dismissed. Id.   Requiring a

defendant to satisfy financial obligations in cases other than the case for

which expungement was sought frustrates this statutory purpose. This is

particularly true with respect to the State’s proposed interpretation that

requires the satisfaction of all financial obligations in civil cases in the

same county.

      Consider an example. Iowa Code section 901C.2(1)(a)(3) provides a

defendant may seek expungement of a criminal file on an expedited basis

where the “the defendant was the victim of identity theft or mistaken

identity.”   The expedited process allows a victim of identity theft or

mistaken identity to quickly expunge the criminal record to avoid any

inappropriate inferences drawn from and stigma associated with a

criminal charge.    See Doe, 903 N.W.2d at 354 (discussing purpose of

statute). Except, under the State’s interpretation, a victim of identity theft

or mistaken identity would not be able to avail herself of the statute and

avoid the stigma associated with criminal accusation if she had unpaid

financial obligations in a dissolution of marriage case, a personal injury

case, a landlord–tenant case, a small claims case, or any other civil case

in the county.

      We do not see how including civil obligations within the meaning of

the statute in any way advances or even remotely relates to the expressed

statutory purpose of allowing a defendant to expunge the record of a

criminal case in which the defendant was accused but not convicted of a

crime. We do understand, however, why the statute would require the

defendant to satisfy the financial obligation in the particular case at

issue—(1) the legislature wanted to ensure a defendant paid his or her
                                     11

obligations in the case at issue before being allowed to exercise the right

of expungement; and (2) after expungement, it would be practically

impossible to collect the defendant’s court-ordered financial obligations in

the expunged case. The lack of any nexus between the State’s proposed

interpretation of the statutory text and the clear purpose of the statute

militates against the State’s interpretation.

      In sum, section 901C.2 provides the district court “shall enter an

order expunging the record of such criminal case” if the defendant

establishes five requisite conditions. Iowa Code § 901C.2(1)(a). Upon the

defendant establishing each of the requisite conditions, expungement is

mandatory.    See State v. Klawonn, 609 N.W.2d 515, 522 (Iowa 2000)

(“Additionally, we have interpreted the term ‘shall’ in a statute to create a

mandatory duty, not discretion.”).        Iowa Code section 901C.2(1)(a)(2)

requires the defendant to establish she satisfied all financial obligations

“ordered by the court or assessed by the clerk of the district court” in the

singular criminal case in which the application for expungement was filed

and for which expungement was sought. This interpretation of the statute

follows from the ordinary and fair meaning of the text. This interpretation

is consistent with the statute’s purpose as expressed in the text of the

statute. This interpretation is consistent with our prior interpretation of

the statute in Doe. And this interpretation allows the statute to “be applied

predictably, quickly, and in a ministerial way.” Doe, 903 N.W.2d at 353.

      For these reasons, the district court erred in concluding section

901C.2(1)(a)(2) required the defendant to establish she satisfied all

financial obligations in this case as well as any other case and erred in

denying Doe’s application on that ground.
                                    12

      We grant Doe’s petition for writ of certiorari, sustain the writ, and

vacate the order of the district court. We remand this matter for further

proceedings not inconsistent with this opinion.

      WRIT SUSTAINED AND CASE REMANDED.

      All justices concur except Appel, J., who concurs specially and

McDermott, J., who takes no part.
                                       13

                                                         #19–1402, Doe v. State

APPEL, Justice (concurring specially).

      I agree with the result in this case.            It seems to me the best

interpretation of the statute is that the payment of restitution in the case

at hand is all that is required for expungement.            I think the State’s

interpretation of “all” in the statute is not entirely unreasonable and

therefore gives rise to a degree of ambiguity. But the State’s position is

unpersuasive. I come to this conclusion in part because of the language

of the statute, as ably canvassed by the majority, but also in part because

the clear legislative purpose of this remedial statute would be substantially

undermined by the State’s interpretation of the statute. Further, there are

no persuasive countervailing arguments to the majority’s interpretation

based upon, for example, any germane legislative history or significant

linguistic departure from a model statute. So, for me, it is a combination

of text, purpose, and absence of meaningful countervailing considerations,

that drives the result.

      In   reaching   this   result,   I    do   not    endorse   any   sweeping

methodological statements about textualism as the proper approach to

statutory interpretation. I fully agree that the starting point of analysis of

any statute is the language. Analysis of the language matters, and here,

the case against the State’s interpretation is fairly strong.

      But textual analysis is often not the be-all and end-all of statutory

interpretation and is merely the starting point. Commentators have noted

the difficulty in relying solely on textual analysis, or so called “plain

meaning.” See, e.g., State ex rel. Helman v. Gallegos, 871 P.2d 1352, 1359

(N.M. 1994) (urging caution in applying the plain-meaning rule, stating

that “[i]ts beguiling simplicity may mask a host of reasons why a statute,

apparently clear and unambiguous on its face, may for one reason or
                                     14

another give rise to legitimate (i.e., nonfrivolous) differences of opinion

concerning the statute’s meaning”); 2A Norman Singer & Shambie Singer,

Sutherland Statutory Construction § 46.1 (7th ed.), Westlaw (database

updated Oct. 2019) (describing issues inherent in the plain-meaning rule

in application); see generally Michael R. Merz, The Meaninglessness of the

Plain Meaning Rule, 4 U. Dayton L. Rev. 31 (1979) (critiquing the plain

meaning    rule   and   proposing    alternative   methods     of   statutory

interpretation). A quick look at the legal encyclopedia Words and Phrases

reveals that many frequently used verbal expressions are ambiguous and

have multiple meanings. Ambiguity arises from not only the meaning of

particular words, but also “from the general scope and meaning of a

statute when all its provisions are examined.” Holiday Inns Franchising,

Inc. v. Branstad, 537 N.W.2d 724, 728 (Iowa 1995). Further, statutory

terms cannot always be taken literally when considered in context. See

Iowa Ins. Inst. v. Core Grp. of Iowa Ass’n for Justice, 867 N.W.2d 58, 72

(Iowa 2015) (“[E]ven if the meaning of words might seem clear on their face,

their context can create ambiguity.”).     Sometimes the text pushes us

toward absurd results that rightly drive the interpretation away from

textual literalism. Mall Real Estate, L.L.C. v. City of Hamburg, 818 N.W.2d
190, 199 (Iowa 2012) (stating that, while the canon of construction noscitur

a sociis would ordinarily apply, “we cannot apply this canon if its

application thwarts legislative intent or makes the general words

meaningless”).

      Because of the challenges of statutory interpretation, we have a long

history of looking to legislative history and statutory purposes as so-called

“extrinsic aids” in determining the proper approach to statutory

interpretation. See, e.g., Mulhern v. Catholic Health Initiatives, 799 N.W.2d
104, 113 (Iowa 2011) (“We also consider the legislative history of a statute
                                              15

when ascertaining legislative intent.”); Sherwin-Williams Co. v. Iowa Dep’t

of Revenue, 789 N.W.2d 417, 427 (Iowa 2010) (noting that reliance on

legislative history, purpose, and definitions are considered, even if it “leads

to a result that seems contrary to the court’s expectations”).                  We also

sometimes consider what was not said in statutes, as when an Iowa

statute departs from a model act from which it was derived. See, e.g., State

v. Lindell, 828 N.W.2d 1, 7–8 (Iowa 2013).

       Iowa Code section 4.6 (2019) provides that the court may consider

seven extrinsic sources in the interpretation of statutes. 1 The statute may

raise serious questions of separation of powers, but there is certainly no

legislative bar, and in fact we have been permitted, if not encouraged, to

examine extrinsic indications of legislative purpose. Indeed, one study of

a ten-year timeframe of our court’s legislative interpretation cases found

that the three members still on the court today utilized legislative history,

on average, in 51.7% of the legislative interpretation opinions that they

authored. 2      See generally Karen L. Wallace, Does the Past Predict the


       1Iowa   Code section 4.6 provides,
               If a statute is ambiguous, the court, in determining the intention
       of the legislature, may consider among other matters:
                1. The object sought to be attained.
                2. The circumstances under which the statute was enacted.
                3. The legislative history.
              4. The common law or former statutory provisions, including laws
       upon the same or similar subjects.
                5. The consequences of a particular construction.
                6. The administrative construction of the statute.
                7. The preamble or statement of policy.”
       2This  law review article categorized the percentage of statutory interpretation
opinions that each justice authored that cited historical sources. Justice Mansfield cited
historical sources in 61.1% of his statutory interpretation opinions, as did Justice
Waterman in 56.5% of his opinions, and Justice Appel in 37.5% of my opinions. Karen
L. Wallace, Does the Past Predict the Future?: An Empirical Analysis of Recent Iowa
                                          16

Future?: An Empirical Analysis of Recent Iowa Supreme Court Use of

Legislative History as a Window into Statutory Construction in Iowa, 63

Drake L. Rev. 239 (2015). To the extent the majority opinion’s dicta implies

that extrinsic aids should not be used to divine legislative purpose or are

disfavored, it is sailing dead against Iowa Code section 4.6 and the

established recent practice in this court. As a general rule, we have used

extrinsic evidence to follow Judge Learned Hand’s admonition not to allow

hypertextualism “to make a fortress out of the dictionary.”                   Cabell v.

Markham, 148 F.2d 737, 739 (2d Cir. 1945).

       I have no objection to the result reached in this case; but for me it

is a combination of text, purpose, and absence of countervailing argument

that reaches that result.        I arrive at that decision in its full statutory

context. If we are to do our jobs, we judges must continue to have the full

panoply of intrinsic and extrinsic tools available to us when confronted

with difficult issues of legislative interpretation. Sometimes the text will

control. In those cases, there will rarely be appeals. If such cases are

appealed, they are handled crisply.             But when difficult questions of

statutory interpretation arise, we will need a complete toolbox to make the

best choices through the art of legislative interpretation.




Supreme Court Use of Legislative History as a Window into Statutory Construction in Iowa,
63 Drake L. Rev. 239, 270 (2015).